Name: Commission Regulation (EC) NoÃ 1741/2005 of 24 October 2005 amending Commission Regulation (EC) NoÃ 1165/2005 opening a standing invitation to tender for the resale on the Community market of maize held by the Hungarian intervention agency
 Type: Regulation
 Subject Matter: Europe;  trade policy;  plant product;  marketing
 Date Published: nan

 25.10.2005 EN Official Journal of the European Union L 280/3 COMMISSION REGULATION (EC) No 1741/2005 of 24 October 2005 amending Commission Regulation (EC) No 1165/2005 opening a standing invitation to tender for the resale on the Community market of maize held by the Hungarian intervention agency THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1784/2003 of 29 September 2003 on the common organisation of the market in cereals (1), and in particular Article 6 thereof, Whereas: (1) Commission Regulation (EC) No 1165/2005 (2), opened a standing invitation to tender for the resale on the Community market of maize held by the Hungarian intervention agency. That invitation to tender expires on 26 October 2005, while the quantities made available under the Regulation have not been entirely used up. (2) In order to guarantee livestock farmers and the livestock-feed industry supplies at competitive prices throughout the 2005/06 marketing year, the stocks of maize held by the Hungarian intervention agency should continue to be made available on the cereal market. (3) Regulation (EC) No 1165/2005 should be amended accordingly. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 In the third subparagraph of Article 4(1) of Regulation (EC) No 1165/2005, the date 26 October 2005 is replaced by 28 June 2006. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 October 2005. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 270, 21.10.2003, p. 78. Regulation as amended by Commission Regulation (EC) No 1154/2005 (OJ L 187, 19.7.2005, p. 11). (2) OJ L 188, 20.7.2005, p. 7.